Citation Nr: 0328105	
Decision Date: 10/20/03    Archive Date: 10/28/03

DOCKET NO.  02-07 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.	Entitlement to service connection for a bilateral hand 
disability due to nerve injury.

2.	Entitlement to service connection for a bilateral foot 
disability due to nerve injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1960 to March 
1965.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2000 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).

The veteran testified before the undersigned Veterans Law 
Judge at a personal hearing on March 20, 2003.  A copy of the 
transcript of that hearing has been associated with the 
record on appeal.


REMAND

As an initial matter, the Board notes that a significant 
change in the law occurred during the pendency of this appeal 
when, on November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2003).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.  VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  VA also has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

The Board also notes that in a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The court found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCCA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
when ensuring that the veteran is provided the appropriate 
notification and assistance, the RO must ensure that it 
complies with the decision in Paralyzed Veterans of America 
v. Secretary of Veterans Affairs.

The record reveals that the veteran has been awarded Social 
Security disability benefits.  The records related to his 
claim for Social Security benefits must be obtained.  
Additionally, the veteran has testified that he has treatment 
at the VA pain clinic in Tampa, Florida, and that he has been 
receiving treatment at the VA Medical Center (VAMC) in West 
Palm Beach, Florida (and the satellite clinic in Vero Beach).  
The RO has not yet attempted to obtain any records from the 
Social Security Administration, and has not obtained records 
from the pain clinic in Tampa or records from the VAMC in 
West Palm Beach later than March 2002.  Decisions of the 
Board must be based on all of the evidence that is known to 
be available.  38 U.S.C.A. § 5103(A) (West 2002).  The duty 
to assist particularly applies to relevant evidence known to 
be in the possession of the Federal Government, such as VA, 
or Social Security records.  Murphy v. Derwinski, 1 Vet. 
App. 78 (1990); Counts v. Brown, 6 Vet. App. 473 (1994).  
Therefore, the RO must obtain all available records relating 
to the veteran's claim for Social Security benefits, and all 
records from the VAMC West Palm Beach from March 2002 to the 
present, and all records available from the pain clinic in 
Tampa, Florida. 

The Board also finds that an additional examination is 
required.  The veteran has not had a VA examination for his 
claimed disabilities.  In addition, there is a need for an 
etiology opinion from a VA physician with respect to the 
claimed disabilities.  The veteran did submit treatment 
records and an opinion from a private physician, Dr. Weiss.  
Dr. Weiss offered his opinion that the veteran's bilateral 
hand and foot disabilities were related to service.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that the "fulfillment of the statutory duty to 
assist . . . includes the conduct of a thorough and 
contemporaneous medical examination . . . so that the 
evaluation of the claimed disability will be a fully informed 
one."  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); 
Allday v. Brown, 7 Vet. App. 517, 526 (1995) (citing Suttman 
v. Brown, 5 Vet. App. 127, 138 (1993) (duty to assist 
includes providing the veteran a thorough and contemporaneous 
medical examination when needed)).  

Accordingly, the Board finds that the case must be remanded 
to the RO for the following action:

1.	The RO must review the claims file and 
ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, the 
decision in Quartuccio, the provisions 
of 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), and any other 
applicable legal precedent.  
Particularly, the RO must notify the 
veteran of the applicable provisions 
of the VCAA, including what evidence 
is needed to support his claim, what 
evidence VA will develop, and what 
evidence the veteran must furnish.

2.	The RO should obtain all medical 
records from the VAMC in West Palm 
Beach, Florida (and the satellite 
clinic in Vero Beach) for the veteran 
for the period from March 2002 to the 
present.  The RO should request all 
notes, discharge summaries, consults, 
medications, procedures, and problem 
list.  In addition the RO should seek 
all records from the pain clinic at 
Tampa in 1998 and 1999.

3.	Request the following records 
concerning the veteran from the Social 
Security Administration: All records 
related to the veteran's claim for 
Social Security benefits including all 
medical records and copies of all 
decisions or adjudications.

4.	Make arrangements with the appropriate 
VA medical facility for the veteran to 
be afforded an examination to determine 
the nature and etiology of any hand 
and/or foot disability.  The claims 
folder should be made available to the 
examiner for review before examination.  
The examiner should review the service 
medical records, the VA treatment 
records, any available Social Security 
records, and the records from Dr. 
Weiss.  The examiner should 
specifically review the service medical 
records that show complaints of joint 
pain apparently beginning in 1955 which 
was prior to service.  If hand and/or 
foot disability is diagnosed, the 
examiner should indicate whether it is 
more likely, less likely, or as likely 
as not that pertinent disability is 
related to service.  When offering this 
opinion, the examiner should reconcile 
any opinion with that of Dr. Weiss.  A 
complete rationale for any opinion 
offered is requested.  

5.	Thereafter, the RO should readjudicate 
this claim including reviewing any new 
evidence obtained.  If any benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative should be provided an 
SSOC.  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of 
the evidence and applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until he is notified by the RO. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


